My
country is pleased at the election of Mr. Harri Holkeri
to preside over the work of the fifty-fifth session of the
General Assembly. We are certain that, with his talent,
ability and experience, the efforts of this extremely
important Assembly session will be highly productive.
My delegation would also like to extend its recognition
to Mr. Theo-Ben Gurirab for his outstanding work as
President of the Assembly at the session that has just
concluded.
Last Friday, during the Millennium Summit, the
leader of the Mexican nation, Ernesto Zedillo, stated
his personal commitment and that of the Mexican
people to the values and principles that sustain the
activities of our Organization. Today, through me, the
Mexican Government renews its willingness to
continue working and participating constructively to
strengthen the United Nations, the reason for those
historic meetings. We will do this guided by our
traditional policy in the multilateral arena: by
encouraging dialogue, consensus, and unrestricted
respect for international law. We will do this
convinced, as well, that we must make good use of this
opportunity to give renewed impetus to the United
Nations, so that it can progress in solving the
challenges that we confront, and can fulfil the goal of
building, in this new century, a safer, more just and
equal world for all. As the President of Mexico stated,
we will do it confident that we Mexicans have the
necessary foundation to do our share in achieving the
targets contained in the report of the Secretary-General
and the Millennium Declaration.
My country is convinced that the practice of
democracy is indispensable for the development of
nations and to guarantee respect for individual
freedoms. But we are also sure that democracy is
sustained by the sovereign will of its citizens and is,
therefore, a domestic process that cannot be imposed
from the outside, although, without a doubt, it can and
must be nourished by international dialogue between
countries and by the cooperation that can be provided
by the United Nations.
Mexico is also convinced that, just as the
predominance of democracy within the membership of
our Organization is imperative, it is essential that
relations between nations follow democratic practices
as well, and that these, in turn, be reflected in
organizations such as the United Nations that we, the
peoples of the world, have created to organize our
coexistence.
Today we find ourselves with an extraordinary
opportunity to advance in that direction: to cover
further ground in the democratization of our
Organization; to achieve a level of democratization that
allows the United Nations to successfully fulfil the
mission with which we entrusted it in San Francisco,
the validity of which we seek to renew today, a level of
democratization that reinforces the legitimacy of our
Organization and invigorates its initiatives, a level of
democratization that supports the domestic processes
that many of our countries are undertaking and will
consequently be enriched by them.
Mexico has stated on various occasions that
strengthening the General Assembly, the international
community's most representative universal forum, is
indispensable to guarantee the full democratization of
the United Nations. We have also asserted that it is
necessary to modify the structure and operation of the
Security Council, so that it can fully shoulder its
responsibilities in the maintenance of peace and
international security.
It is for this reason that my country has
repeatedly proposed that we undertake a profound
reform of the Security Council; a reform that is not
limited to modifications of its composition; a reform
that also considers the Council's working methods and
decision-making process; a reform that allows that
important organ of the United Nations to reflect the
plurality and diversity of our Organization; a reform
that takes into account the transformations of the
political landscape in recent times; a reform that does
not lead to the creation of new centres of power and
privilege; a reform that regulates and limits the scope
of the veto, avoiding its abuse or selective application;
a reform that institutionalizes the relationship between
the Security Council and the General Assembly so that
their links, contacts and exchanges of information are
clearly regulated; in short, a reform that guarantees that
the Security Council's decisions have the legitimacy
that can come only from the universal assent of the
General Assembly.
30

Based precisely on this unwavering faith in the
universality of international law, which Mexico fully
shares, my country has engaged in its most important
battles in this world Organization. Mexico has always
been ready to participate in codifying international law,
but we have continually insisted that progress along
this path should involve all of the countries that make
up the community of nations. This is the only
guarantee for preserving legality and for ensuring
cordial, constructive and mutually beneficial relations
between all of us.
The humanitarian crises in Kosovo, East Timor
and Sierra Leone, to refer to only a few recent cases,
have made us reflect on the scope of and limits to
current international law. These crises have made us
see that it is imperative to find a balance between the
urgent need to respond adequately to humanitarian
emergencies and the need to respect the sovereign
integrity of all States. These crises, in short, have
alerted us to the need to transform ourselves into a true
assembly that analyses and proposes new paths, and
they have alerted us to what holds us back from
becoming an authentic forum where different positions
are heard and where answers that realistically reflect
the possible consensuses are found.
We must therefore move forward and begin a
process of further codifying our international law; a
process based on the sovereign equality of States as a
living reality, not just a theoretical principle; a process
in which the weak and the strong, the rich and the poor,
and the small and the large can express themselves
openly. A process that clearly establishes the rules of
the game. A process that enshrines democracy as the
only way in which to reach truly legitimate agreements.
Because we believe in these democratic values,
Mexico has always opposed the legitimization, in
practice, of any type of interference, especially when it
is based on unilateral decisions or the decisions of a
small group of countries. To the contrary, we have
reiterated that the United Nations must be provided
with a modern political structure that permits it to
confront the new challenges to international peace and
security brought by the end of the cold war. For this
reason, we have insisted on the need to begin, as soon
as possible, a broad process of consultation; a process
that is absolutely democratic; a process that allows for
the discernment of the mood of our community of
nations in order to respond correctly and in timely
fashion to humanitarian crises without weakening the
Organization by doing so.
I call upon the President of the General Assembly
to formally begin, as soon as possible, this broad
process of consultation that will allow us to reflect
together on this issue of crucial importance for the
United Nations.
Mexico stands ready to continue contributing to
the ongoing process of codifying international law to
which I have referred. We will do so with the same
confidence with which, in recent years, we have
adhered to a significant number of international
instruments proposed by this, our most important world
Organization. We will do so with the same will with
which we Mexicans have committed ourselves to
modifying our national legislation in order to comply
with the obligations that derive from those instruments.
Such is our trust in international law and its
advancement.
With this trust, only a few days ago my country
signed the Statute of the International Criminal Court,
as well as the Protocols to the Convention on the
Rights of the Child. With this trust we ratified, this
year, the Convention on the Status of Refugees and its
Protocol, as well as the Convention relating to the
Status of Stateless Persons.
With this trust, last week Mexico deposited its
ratification instrument for the Kyoto Protocol. Some
months ago, we did the same with regard to the
International Convention on the Protection of the
Rights of All Migrant Workers and Members of Their
Families.
With that same trust, Mexico continues its fight to
achieve the total elimination of nuclear weapons and
tests, and reiterates the call made last April, by the
group of countries, including Mexico, that are part of
the new agenda for disarmament initiative, for the
nuclear Powers to commit themselves to the total
elimination of their nuclear arsenals.
Future generations deserve a world free of
nuclear weapons. They deserve a world that is also free
from the uncontrolled manufacture and trafficking of
conventional arms. They deserve, without a doubt, a
world where anti-personnel landmines cease to claim
thousands of innocent lives.
Our commitment to the protection and
preservation of the human race extends also to
31

combating the pandemics of our time. Today, a fatal
disease, AIDS, threatens to cut off the existence of
millions of beings on the planet. This is why only two
days ago, the women Secretaries and Ministers for
Foreign Affairs of 13 countries sent a letter to the
Secretary-General in support of his call to stop and
reverse the spread of AIDS by 2015 and to provide
special assistance to children orphaned by this scourge.
I want to renew the appeal of our 13 nations to all the
Members of the United Nations to support the Joint
United Nations Programme on HIV/AIDS (UNAIDS)
and to resolutely launch the common efforts that are
necessary to fight this global scourge.
As is well said in the report of the Secretary-
General and in the Declaration of the Millennium
Summit, the protection of our common environment,
the fight against transnational organized crime, the
promotion of human rights, attention to vulnerable
individuals, including children, the fight for
disarmament, and international aid to respond to the
demands of the least developed countries  these are
the foundation for allowing the people of the world to
live not only free of fear and misery, but also with
hope. These are also the challenges that our
Organization and its Members must respond to, by
consolidating an international architecture that is
sustained by democracy and not by the concentration of
power; an international architecture based on respect
for international law, and not on unilateral decisions;
an international architecture that encourages the
universal character of our community and not selfish
individualism; in short, an international architecture
that emphasizes solidarity and cooperation as the
values that give sustenance and permanence to the
Organization.